Order of disposition, Family Court, Bronx County (Juan M. Merchan, J.), entered on or about September 11, 2007, which adjudicated appellant a juvenile delinquent, upon her admission that she committed an act which, if committed by an adult, would constitute theft of services, and placed her with the Office of Children and Family Services for a period of 12 months, unanimously affirmed, without costs.
The court properly exercised its discretion in adjudicating appellant a juvenile delinquent rather than a person in need of supervision (see e.g. Matter of Rosemary R., 29 AD3d 309 [2006]; Matter of Jade Q., 41 AD3d 327 [2007]), in view of her serious drug abuse, truancy problems, gang involvement, general misbehavior and history of running away from home and from residential facilities. Concur—Lippman, EJ., Tom, Buckley and Moskowitz, JJ.